

114 S642 IS: Human Trafficking Survivors Relief and Empowerment Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 642IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo aid human trafficking victims' recovery and rehabilitation. 1.Short titleThis Act may be cited as the Human Trafficking Survivors Relief and Empowerment Act of 2015.2.Protections for human trafficking survivors(a)Grant programSection 1701(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)) is amended by striking where feasible and all that follows, and inserting the following:where feasible, to an application—(1)for hiring and rehiring additional career law enforcement officers that involves a non-Federal contribution exceeding the 25 percent minimum under subsection (g); or(2)from an applicant in a State that has in effect a law—(A)that—(i)provides a process by which an individual who is human trafficking survivor can move to vacate any arrest or conviction records for prostitution or any other non-violent offense committed as a direct result of human trafficking;(ii)establishes a rebuttable presumption that any arrest or conviction of an individual for an offense associated with human trafficking is a result of being trafficked, if the individual—(I)is a person granted nonimmigrant status pursuant to section 101(a)(15)(T)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(i));(II)is the subject of a certification by the Secretary of Health and Human Services under section 107(b)(1)(E) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(E)); or(III)has other similar documentation of trafficking, which has been issued by a Federal agency; and(iii)protects the identity of individuals who are human trafficking survivors in public and court records; and(B)that does not require an individual who is a human trafficking survivor to provide official documentation as described in subclause (I), (II), or (III) of subparagraph (A)(ii) in order to receive protection under the law..(b)Legal services for human trafficking survivorsNotwithstanding any other provision of law, the Legal Services Corporation and the recipients of its funding may provide legal services on behalf a human trafficking survivor applying for a motion to vacate under a State law described in paragraph (2) of section 1701(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)), as added by subsection (a).